Citation Nr: 0127254	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  99-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for dependency and indemnity based upon 
Department of Veterans Affairs treatment for service-
connected disability in July 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1986.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri.  When the case was before the Board in December 
2000, it was remanded for further development.  It was 
returned to the Board in November 2001.


FINDINGS OF FACT

1.  Entitlement to dependency and indemnity compensation 
based upon VA treatment for service-connected disability in 
July 1994 was denied in an unappealed Board decision of July 
1997.

2.  The evidence received since the July 1997 Board decision 
is either redundant of the evidence previously of record or 
is not supportive of the appellant's claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
appellant's claim for dependency and indemnity compensation 
based upon VA treatment for service-connected disability in 
July 1994.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that dependency and indemnity 
compensation is in order because the veteran's fatal 
myocardial infarction resulted from Cyclosporine prescribed 
by VA in July 1994 for the veteran's service-connected 
rheumatoid arthritis.

Dependency and indemnity compensation may be awarded if a 
veteran dies from a service-connected disability, to include 
where the disability resulting in death was proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 
(2001).  Additional disability resulting from the aggravation 
of a nonservice- connected disability by a service-connected 
disability is proximately due to or the result of service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

In a July 1997 decision the Board denied the appellant's 
claim for dependency and indemnity compensation based upon 
service connection for the cause of the veteran's death.  In 
that decision, the Board specifically found that the 
Cyclosporine prescribed by VA for the veteran's service-
connected rheumatoid arthritis did not cause or materially 
contribute to the veteran's death.

In the July 1997 decision the Board referred to the RO the 
issue of entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1151.  Consequently, the RO adjudicated 
this issue in the April 1999 rating decision currently on 
appeal.

The Board notes that 38 U.S.C. § 1151 was amended by § 422(a) 
of Pub. L. No. 104- 204 after the appellant filed her claim 
for dependency and indemnity compensation.  The amended 
statute is less favorable to the appellant's claim; however, 
since the appellant's claim was filed prior to October 1, 
1997, the former version of the law is applicable to her 
claim.  See VAOPGCPREC 40-97.

Under the former version of the law, dependency and indemnity 
compensation shall be awarded in the same manner as if the 
death of a veteran were service-connected where the veteran 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment by 
VA, and such injury or aggravation results in the death of 
such veteran.  38 U.S.C.A. § 1151 (West 1991).

The Board notes that a claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 can be separate and 
distinct from a claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1310.  For instance if VA 
treatment of the veteran in July 1994 for non service-
connected disability resulted in the veteran's fatal 
myocardial infarction, the appellant would be entitled to 
dependency and indemnity compensation under § 1151, but not 
entitled to dependency and indemnity compensation under 
§ 1310.  Alternatively, if treatment of the veteran in July 
1994 for the service-connected rheumatoid arthritis resulted 
in his fatal myocardial infarction but the treatment was not 
provided by VA, the requirements for dependency and indemnity 
compensation would be met under § 1310 but not under § 1151.

The record reflects that the veteran was treated by VA in 
July 1994 for rheumatoid arthritis, to include treatment with 
Cyclosporine.  Moreover, the appellant's claim is based 
solely upon this VA treatment for service-connected 
disability.  Therefore, this is not a new claim.  Rather, it 
is a claim based upon the same factual basis as the 
dependency and indemnity compensation claim denied by the 
Board in July 1997.

Except as provided in § 5108 of this title, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104 (b) (West 
1991).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Since any claim of the appellant for dependency and indemnity 
compensation under § 1151 is based upon the same factual 
basis as the claim for dependency and indemnity compensation 
under § 1310, which the Board denied in its July 1997 
decision, the Board should not have referred the § 1151 claim 
to the RO for consideration.  However, the Board did so and 
this claim was denied on a de novo basis in the April 1999 
rating decision currently on appeal.

Notwithstanding the RO's consideration of the appellant's 
claim on a de novo basis, the Board must determine whether 
new and material evidence has been submitted to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The Board also notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
liberalizing provisions of the VCAA are applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
contained in 38 U.S.C. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable on the date of the rule's 
final publication, August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  They are not applicable to the appellant's claim to 
reopen, which was received long before that date.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

The Board notes that the appellant has been informed of the 
requirements for establishing entitlement to dependency and 
indemnity compensation under § 1151, and of the evidence the 
RO has considered in its adjudication of the claim.  

Prior to the Board's July 1997 decision, the appellant 
submitted text concerning Cyclosporine and also arranged for 
a VA physician to submit a statement in support of her claim.  
In addition, the RO obtained a copy of the summary of the 
veteran's VA hospitalization in July 1994, some of the 
records pertaining to this period of hospitalization, the 
certificate of death and the report of autopsy.  In addition, 
the Board obtained a VA medical opinion addressing whether 
Cyclosporine was implicated in the veteran's death.  
Subsequent to the July 1997 decision, the RO obtained 
additional records pertaining to the July 1994 period of 
hospitalization.

Following the Board's December 2000 remand, the RO sent a 
letter to the appellant informing her of the evidence needed 
to substantiate her claim and of the information needed from 
her if she desired the RO to obtain evidence on her behalf.  
She thereafter informed the RO that she had no additional 
evidence to submit.  In August 2001, the RO obtained another 
VA medical opinion addressing whether the veteran's fatal 
myocardial infarction resulted from the Cyclosporine 
prescribed by VA.  

Thus, the Board is satisfied that VA has met its obligations 
to the appellant under the VCAA and the implementing 
regulations, even though the RO considered the claim on a de 
novo basis and did not specifically inform the appellant that 
new and material evidence is required to reopen the claim.  

With respect to the merits of the claim to reopen, the Board 
notes that the evidence received since the July 1997 decision 
consists of additional statements of the appellant and her 
representative, records pertaining to the veteran's VA 
treatment in July 1994, and an August 2001 report by a VA 
physician.   

The additional statements from the appellant and her 
representative are redundant of their earlier statements.  
Therefore, they are not new. 

The July 1994 VA treatment records added to the record 
include duplicates of those previously of record.  Those that 
are not duplicative are for the most part cumulative in 
nature.  They include no evidence suggesting that the 
veteran's myocardial infarction or any other disorder 
implicated in the veteran's death was caused or worsened by 
VA treatment, to include treatment with Cyclosporine.  
Therefore, these records are not new and material.  

The August 2001 report by a VA physician was obtained by the 
RO in response to the Board's August 2000 remand.  The report 
indicates that the physician reviewed the claims folder and 
medical literature.  He noted that the medical literature 
disclosed that Cyclosporine may cause myocardial infarction 
in less than 1% of patients to whom it is administered.  He 
concluded that it was more likely than not that Cyclosporine 
did not contribute to the veteran's death.  He stated that in 
his opinion it was more likely that the veteran's myocardial 
infarction was related to his other risk factors, including 
obesity, smoking history, hypercholesterolemia and 
hypertriglyceridemia.  He added that any conclusion that 
Cyclosporine caused the myocardial infarction would be 
speculative.  

The August 2001 VA medical report is clearly against the 
appellant's claim.  Therefore, it is not material.  

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen the appellant's 
claim.

The Board acknowledges that the August 2001 VA medical report 
is not responsive to the Board's request that the VA 
physician also provide an opinion as to whether the 
medication prescribed by VA in July 1994 concealed the 
symptoms of the fatal myocardial infarction.  The Board notes 
that there is no medical evidence of record indicating that 
earlier treatment of the myocardial infarction would have 
occurred but for the effects of the prescribed medication or 
that such earlier treatment would have prevented the 
veteran's death.  In any event, the Board is aware of no 
statute or regulation requiring VA to obtain a medical 
opinion to support reopening of a claim.   

Finally, the Board notes that although the RO addressed the 
appellant's claim on a de novo basis while the Board, in 
accordance with the law, has addressed whether new and 
material evidence has been received to reopen the claim, 
there is no prejudice to the appellant.  In this regard, the 
Board finds that the RO accorded the appellant greater 
consideration than was warranted under the circumstances. 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
the appellant's claim should be reopened  would be pointless, 
and would not result in a determination favorable to the 
appellant.  


ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the appellant's claim for 
dependency and indemnity compensation based upon VA treatment 
for service-connected disability in July 1994 is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

